In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                Nos. 06-19-00097-CR &
                   06-19-00098-CR



          ISRAEL BRICE DEERE, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



         On Appeal from the 6th District Court
                 Lamar County, Texas
           Trial Court Nos. 27881 & 28092




      Before Morriss, C.J., Burgess and Stevens, JJ.
                                          ORDER
       Our review of the clerk’s record and the reporter’s record in these cases indicates that they

contain “sensitive data” as that phrase is defined in Rule 9.10 of the Texas Rules of Appellate

Procedure. See TEX. R. APP. P. 9.10(a). Sensitive data includes “a birth date, a home address, and

the name of any person who was a minor at the time the offense was committed.” TEX. R. APP. P.

9.10(a)(3). The clerk’s record and the reporter’s record contain the names of persons who were

minors at the time the offense was committed. Rule 9.10(b) states, “Unless a court orders

otherwise, an electronic or paper filing with the court, including the contents of any appendices,

must not contain sensitive data.” TEX. R. APP. P. 9.10(b).

       Rule 9.10(g) provides, “A court may also order that a document be filed under seal in paper

form or electronic form, without redaction.” TEX. R. APP. P. 9.10(g). Therefore, because the

clerk’s record and the reporter’s record contain sensitive data, we order the clerk of this Court or

her appointee, in accordance with Rule 9.10(g), to seal the electronically filed clerk’s record and

the reporter’s record.

       IT IS SO ORDERED.



                                                     BY THE COURT

Date: November 19, 2019




                                                 2